         Case 1:20-mj-00141-PMS Document 1 Filed 10/05/20 Page 1 of 3 Pageid#: 1
AO 106(Rev 04/10)ApplicationforaSearchWarrant               CLERK' S OFFICE U.s.DISTRICT COURT
           .                                                    .              .
                                                                           FILED
                                 U NITED STATESD ISTRICT C OIJRT                                                      221      -
                                                                                                                                   5 2222
                                                               forthe
                                                   W estern DistrictofVirginia                                  JULI .DUDLEY, CLERK
                                                                                                                BY:
             ln theM atteroftheSearch of                                                                                      UTY GLERK
        (Bl.
           ie.I% describeJ/lcpropertytobeseal- ched
         ord#c??/fézthe#c?-.
                           g()?;bynalneSP?Jaddl-ess)                      caseNo.l:                     m                   ?% l
          22222 PickettLane,Abingdon,Virginia
     For:Person ofJustin Lowe,D.O.B.:05/01/1992

                                       APPLICATION FOR A SEARCH W A                      T
         1,a federallaw enforcementofficeroran attorney forthe government,requestasearch warrantand stateunder
penaltyofpeljurythatlhavereasontobelievethatonthefollowingpersonorproperty(identh thepersonordescriber/lc
pl-
  opert
      ),tobesearchedandgiveit
                            slocqtionl:The person ofFederalFugitive Justin M ichaelLowe,aW hite,M ale,
  DOB:05/01/1992'  ,SSN:227-654 107.
located in the          W estern          Districtof               Viqginia            ,thereisnow concealed (idente //?e
persolïol.describe#?cpl-             zed,):
                       opertq,to besei                '
 The residence,curtilage,vehicles,outbuildings,and m obile conveyances attached to E-911 address 22222 Pickett
 Lane,Abingdon,Virginia.Address isIocated offthe firstdrive way on Ieftafterentering PickettLane from Rt.75.ltisa
 singl
     e story hom e Iocated alone on a hill,asthe onl
                                                   y residence.
         ThebasisforthesearchunderFed.R.Crim.P.4l(c)is(checkt)/?eorplorez
                                                                        ):
               O evidenceofacrime;
               O contraband,fruitsofcrime,orotheritemsillegally possessed;
               O property designed foruse,intended foruse,orused in committing acrime;
               Y apersontobearrestedorapersonwhoisunlawfullyrestrained.
         The search isrelated to a violation of:
          CodeSection                                                     OyenseDescription
      18 U.S.C.3583                           Violation ofthe terms and condi
                                                                            tions ofsupervised release.



       -sTh
         eeeAajp
               ac
                li
                 hcme
                   atio
                      nn
                       t'
                        iA'
                         s'
                          b-asedonthesefacts:

         V Continuedontheattachedsheet.
         O Delayednoticeof     days(giveexactendingdateifmorethan30days:                                                    . )isrequested
           under18U.S.C.q3103a,thebasisofwhichissetfol-thontheattachedsheet.

                                                                                             '
                                                                                                 (??;/'j(prijilî(7/1//-6,
                                                                                  M atthew S.Davis,SDUSM
                                                                                      lJl-
                                                                                         ilz/tr(8??tllllt
                                                                                                        rt???(/titlL
                                                                                                                   t
Swornto beforemeand signed in my presence.

Il
  ate: / tzi /-9
                                                                                        o/l/tfl;tr'6
                                                                                                   (Jijilltl/l/,-
                                                                                                                (r
City and state'
              . Abingdon,Virginia                        '.                      Pam ela M eade Sargent,USM J
                                                                                      Pril,ted/?(?/?Ceand title
 Case 1:20-mj-00141-PMS Document 1 Filed 10/05/20 Page 2 of 3 Pageid#: 2




                            AttachmenttoAffidavitforSearch W arrant
                             Re:22222 PickettLane,Abingdon,Virginia
                                     For:PersonofJustin Lowe




YourAsianthereby swearsand deposesthefollowing:


       Affiantisa Supervidory Deputy United StatesM arshaland hasbeen em ployed bythe U.S.
MarshalsService,asa Deputy M ârshal,since 2001.Youraffiantischarged with investi
                                                                               gatihg,locating,
andapprehçndingfederalfugitivesfrom justice,andmayapplyforasearchwàrrantpursuanttofederal
code.
        On August25,2020,the UnitedStatesDistrictCourtfortheW estern DistrictofVirginiaissued a
warrantforarrestforlustin M ichaelLoweforviolationsofthe termsand condi
                                                                      tionsofhissupervised
release.Lowewasnotatqdontheabsconderform asawhitemale?DOB:5/1/1992,SSN:XXX-XX-XXXX,
with the accôm panimentofa known photograph ofthe same.
         On October2,2020,yourAffiantpetitioned the Unitéd StatesAttorney'sOfficefora pen
registerand trap and trace orderonthe Facebookaccountknownto belongtoJustin Lowe,as
articulated byaclose associate,Em ilyW ebb.Said orderwasissued and served on Facebook,Inc.
appertainingto the acçounthttps://www.facebook.com/iustin.lowe.l6g4o.
        On October5,2020,Facebook,Inc.compliedwith said orderandyourAffiantbeganto receive
internetprotocollog activationsfrom whichthe knèwn accountofLowewasbeing activated.The
internetprotocolIogaddress(IP)67.232.87.117wasfoundtobecurrentl
                                                              yactivatedbyLoweonOctober
5,2020.Research ofIaw enforcementdatabasesrevealed thàtIP address67.232.87.117 isowned and
Ieased byCenturylink,ah electronicservice provider.Pursuanttothesame order,yourAffiantcontacted
Centruylinkand requested subscriberinform ationand physicaladdressattached to theannotated IP.
Centurylinkrespondedthatsaid IP addressisIeasedto Gerald Anderson,22222 PickettLane,Abingdon,
Virginia24211,locatedw ithin W ashingtonCounty,Virginia inthe W estern DistrictofVirginia.Asof
October5,2020,at1533hrsEDT,Mr.Lowe'saccounthascontinuedto acti        vate said IP address,and has
done so 7timesthroughoutthedate notated,asnoted theacti    vationsbegan transm issiontoyour
affiantat06:38 UTC hrs,and have continuedwith subsequentactivationsof14:43hrsUTC,14:45hrs
UTC;15:08hrsUTC,16:12hrsUTC,16:21hrsUTC,19:28hrs UTC,19:38hrsUTC,19:52hrsUTC.
       In addition,headerinformatioh,receivedfrom the Facebook,Inc.responsèsto the pen register
order,denotethatthetargetaccountis,exchanging medsageswith aShannon Tiller,asrecentlyas
October5,2020.A creditdatabasesearchofthe addressof22222 PickettLane,Abingdon,Virginia,
showsthe mostrecentpersonto be associatedwith said addressto be a RobinTiller.A creditdatabase
com prehehsive reportofRobin Tiller,denotesShannonTillerasa relative ofRobin Tiller.
        From thetrainingand experience ofyourAffiant,persohsutilizing awifiIPto activatetheir
knownFacebookaccount,mustbeonthepremi
                                    sesand/orinexceptionallyclöseproximitytodoso,asit
 Case 1:20-mj-00141-PMS Document 1 Filed 10/05/20 Page 3 of 3 Pageid#: 3




 pertainsto asubscriber'saddress.Inthe instance ofthe residence requested forsearch,.itsitson aside
 road,withonlythree residencescollectedclosel y.Further,the distance from whichthetargetresidence
isIocated tothe nextresidence isover200 feet,making itunlikelythatthe IP isbeing activated from the
houseofa neighbor,and mostIikelythe targètresidence.Asannotated on publicsearchforums,the
average home routerisonly capableoftransmitting and receiving atam aximum distance of160feet,
barringobstructionsw itha stockantenna.




        Based upontheaforementi  oned information,yourAffiantbelievesprobable cause existsto
search the aforementioned residenceforthe person ofLowe,w ho isactivating hisknow nFacebook
accountfrom the sam e.




                                                                   )p
                                                                    /'s-g.
                                                                         w,ao
M atthew S.Davis                                                    Date
                                                              *'
                                                  AA#                                                 J
                                                                                 &r


Uni
  ted StatesMagistrateJudge
